Citation Nr: 0016670	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the August 1997 rating decision denied 
the veteran's request for an increased rating for his 
service-connected tinnitus, and the veteran also completed an 
appeal as to this issue.  However, this issue was withdrawn 
from appellate status at the July 1998 RO hearing.  See 38 
C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
results in an average 51.25 decibel loss with a speech 
recognition score of 76 percent in the right ear, and an 
average 68.75 decibel loss with a speech recognition score of 
72 percent, in the left ear.

2.  The veteran's service-connected PTSD is productive of no 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.

3.  Entitlement to service connection for residuals of a back 
injury was denied by rating decision in May 1989; the veteran 
was notified of that determination and informed of appellate 
rights and procedures, but he did not file a notice of 
disagreement. 

4.  Evidence received since the May 1989 decision is not, by 
itself or in connection with evidence previously of record, 
so significant it must be considered in order to fairly 
decide the merits of the veteran's back disability claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Code 6100 (1999).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

3.  The May 1989 rating decision which denied entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

4  New and material evidence pertinent to the back disability 
claim has not been received, and the veteran's claim of 
entitlement to service connection for back disability has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For Bilateral Hearing Loss

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board also finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, and that the duty to assist the veteran has been 
met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
(DC) 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  See also VAOPGCPREC 3-
2000 (April 10, 2000). 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII as set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  The 
Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.  

The veteran was granted service connection for bilateral 
hearing loss in a May 1989 rating decision, based on service 
medical records and a September 1988 VA audiometric 
examination, and was assigned a noncompensable evaluation.  A 
September 1994 rating decision granted the veteran a 10 
percent rating for his hearing loss, and a January 1998 
rating decision granted the veteran a 20 percent rating for 
his hearing loss, effective September 30, 1997.  However, as 
the veteran has not expressly limited his appeal to a 
specific rating or ratings, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

VA audiological examination in January 1997 showed an average 
pure tone threshold of 51 in the right ear with 84 percent 
speech discrimination with an average pure tone threshold of 
68 in the left era with 76 percent speech discrimination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
65
70
LEFT

40
75
75
80


The veteran most recently underwent VA audiological 
examination for rating 


purposes in December 1997.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
65
65
LEFT

40
75
75
85

Pure tone threshold levels averaged 51.25 decibels for the 
right ear and 68.75 decibels for his left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and 72 percent in the left ear.  The 
examiner noted that the veteran suffered from mild to severe 
sensorineural hearing loss in both ears.  The examiner also 
commented on the fact that the veteran's hearing had not 
changed significantly since the January 1997 VA audiometric 
examination, the results of which were essentially consistent 
with the December 1997 VA audiometric examination.

As the VA audiological testing reveals an average 51.25 
decibel loss, coupled with a speech recognition score of 76 
percent in the right ear, a numeric designation of IV is 
warranted under 38 C.F.R. § 4.85, Table VI.  The average 
68.75 decibel loss, coupled with a speech recognition score 
of 72 percent in the left ear, results in a numeric 
designation of VI.  The Board notes that the criteria for an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86 has not been met for either ear, so there is no 
benefit to the veteran by applying the new version of this 
regulation.

When these results are coupled using Table VII, the 
appropriate percentage evaluation is 20 percent, designated 
as Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.87.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that  "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Thus, the presently 
assigned 20 percent rating is compatible with the veteran's 
bilateral hearing loss and a preponderance of the evidence is 
against a higher evaluation for this disability.

The Board has reviewed the veteran's July 1998 RO hearing 
testimony, wherein he stated that his hearing aids offered 
little help, and that he had problems with filtering out 
background noises.  However, the Board finds that in this 
case, the disability picture is not so exceptional or unusual 
as to warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's hearing 
loss has resulted in a marked interference with his 
employment or necessitated frequent hospitalizations.  The 
Board is therefore not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to a rating in excess of 10 percent for PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
this issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran was granted service connection for PTSD in August 
1997 and was assigned a noncompensable evaluation effective 
December 3, 1996.  In October 1997 the RO increased the 
veteran's PTSD disability rating to 10 percent, also 
effective December 3, 1996.  However, as the veteran has not 
expressly limited his appeal to a specific rating or ratings, 
the issue remains in appellate status.  AB v. Brown.

The veteran served in the Republic of Korea and was awarded 
the Combat Infantry Badge.  The veteran was first diagnosed 
with PTSD on a January 1997 VA examination.  At the January 
1997 VA examination, the veteran stated that he worked as a 
trucker for 14 years until he had to quit due to problems 
with his back.  He stated that he had been married three 
times to the same woman and had raised five children.  The 
veteran complained of intrusive thoughts, nightmares, and a 
hypervigilance that would cause him to pace and check his 
house thoroughly.  He denied problems with his temper and 
indicated that he had a tendency to isolate himself.  
Physical examination revealed that the veteran's speech was 
normal and relevant; his memory was intact, and his 
intellectual functioning was average.  His mood was euthymic 
and his affect was broad.  The veteran denied psychotic 
symptoms and current homicidal or suicidal ideation.  Insight 
and judgment appeared fair.  Somatic symptoms were reported 
to be nightmares and insomnia.  The diagnosis was PTSD.

The veteran underwent another VA mental disorders examination 
in September 1997.  He remarked that after service he had 
worked as a truck driver.  He indicated that he had a good 
relationship with his daughter.  The veteran complained of 
episodes of waking up at night frightened and diaphoretic.  
He stated that he got along well with people and stated that 
"I don't have an enemy in the world."  He participated in VFW 
events.  Objective findings reflected that the veteran was 
cooperative and coherent.  He reported occasional referential 
thinking, but had no gross delusional ideas.  He was clean 
and well-groomed, his behavior was cooperative, and his 
speech was coherent.  Thoughts were goal directed, and he 
denied any suicidal or homicidal ideas.  He reported some 
occasional referential thinking, but had no gross delusional 
ideas.  His affect was full, and his cognitive functioning 
was age-appropriate.  There was no diagnosis for Axis I 
disability.  The veteran was assigned a Global Assessment of 
Functioning (GAF) of 70.  The examiner stated that while the 
veteran had some symptoms of PTSD, they were not at an 
intense and dysfunctional level that was usually seen in 
veterans suffering from PTSD.

At the July 1998 RO hearing, the veteran testified that he 
would often wake after "hearing" noises in his dreams.  He 
indicated that he did not seek treatment and took no 
medications for his PTSD.

The veteran has been assigned a 10 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  As his 
claim was received in December 1996, the current version of 
Diagnostic Code (effective from November 7, 1996) is 
applicable.  Under Diagnostic Code 9411, a 10 percent rating 
is warranted for PTSD manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A rating of 30 percent 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent.  While the veteran has 
complained of insomnia and nightmares which may be reflective 
of chronic sleep impairment, he appears to be functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  Further, his memory is shown to be intact.  
The veteran has reported being nervous, but he has also 
reported that he has a good relationship with his daughter 
and is able to get along well with people; he also indicated 
that he participated in VFW activities.  VA examinations have 
shown the veteran's speech and cognitive functioning to be 
coherent and average.  The Board further notes that the 
veteran does not take medication or participate in therapy 
for his PTSD.  

The Board also notes that the reported GAF score of 70 
appears to reflect symptoms compatible with the current 10 
percent rating.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." 

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's PTSD is no more than 
10 percent disabling under the regulations for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and a rating in excess of the currently assigned 10 percent 
must be denied for the entire period of the veteran's claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990); Fenderson.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's PTSD has resulted in a marked interference 
with his employment or necessitated frequent 
hospitalizations.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell, Shipwash.

III.  Service Connection For Back Disability

By way of background, the Board notes that the veteran's 
service medical records do include an October 23, 1951, entry 
to the effect that the veteran came in for a check-up after a 
train wreck.  Pain in the right side when lying down, 
coughing, sneezing ever since the day of the wreck was 
reported.  It was also noted that the veteran was thrown out 
and hit the ground on the right side.  The impression in this 
clinical record appears to be strained muscles.  There is no 
reference to any upper or lower back complaints or clinical 
findings.  Service medical record do not include any further 
references to the train wreck incident or to any back 
complaints or findings.  A September 1952 separation 
examination report shows that the veteran's spine was 
clinically evaluated as normal.  

The Board also notes that in 1954, the veteran filed a claim 
with the VA based on what was referred to as internal 
injuries with a reference to the October 1951 train accident.  
In January 1955, service connection was denied for a right 
sided disability.  Neither the veteran's compensation claim 
or the rating decision referenced the back.  

In May 1988, a claim based on back injury was received from 
the veteran.  In a May 1989 rating decision, entitlement to 
service connection for residuals of a back injury was denied.  
The May 1989 rating became final, as outlined in 38 U.S.C.A. 
§ 7105, when the veteran did not file a notice of 
disagreement within one year of being notified of the 
decision.  As such, the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The veteran attempted to reopen his 
claim, and the RO denied that request in the August 1997 
rating decision which gives rise to the present appeal. 

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Although not articulated in the May 1989 rating decision, it 
appears that the basis for that denial was that the evidence 
did not show back complaints or clinical findings during 
service or until 1982, approximately 40 years after the 
veteran's discharge from service.  Evidence received since 
the May 1989 rating decision includes private medical reports 
showing treatment for back symptoms in the early 1980's and 
thereafter, VA medical records, a statement from a former 
spouse of the veteran attesting to his back problems after 
service, and the veteran's statements and hearing testimony.  

The Board notes that at a January 1997 VA spine examination, 
the veteran indicated that he had been involved in an 
accident in 1951 while serving in Korea.  The assessment 
portion of the January 1997 VA spine examination contained 
the following comment:

Degenerative disc disease of the lumbar 
spine with radicular symptoms to the 
right lower extremity with traumatic 
arthritis of the lumbar spine.  This 
appears to be historically related to his 
accident in 1951.  The patient also has 
cervical arthritic changes with limited 
range of motion of the cervical spine 
that historically relates to his accident 
in 1951.

This comment by the VA examiner would appear at first glance 
to express an opinion that the veteran now suffers from 
lumbar and cervical spine disability as a result of the 1951 
train accident.  However, the Board believes that this 
statement, although medical in nature, is insufficient to 
constitute new and material evidence.  See Elkins v. Brown, 5 
Vet.App. 474 (1993); Reonal v. Brown, 5 Vet.App. 458 (1993).  
It appears clear that the examiner made such statement based 
solely on the history furnished by the veteran himself at the 
examination and there is nothing to suggest that the examiner 
intended to render an opinion as to causation after 
independent review of the veteran's entire medical record.  
Significantly, there was no reference to the veteran's 
available service records or to the numerous private medical 
records dated in the 1980's which also document post-service 
back injuries.  

The notation appears to have been based solely on a history 
provided by the veteran, inasmuch as there is no indication 
that he reviewed the veteran's service medical records or 
postservice VA treatment and examination records.  A mere 
history recorded by a medical examiner, without an 
independent basis based on review of actual medical records 
does not constitute competent medical evidence and does not 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), in a determination as 
to whether the evidence is new and material.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Moreover, none of the other items of evidence received since 
the May 1989 rating decision constitute new and material 
evidence.  The fact of back disability was known at the time 
of the May 1989 rating decision as well as the fact of the 
1991 train accident.  However, the claim was denied in May 
1989 on the basis that there was no evidence showing that the 
veteran's back disorder was due to any incident during 
service.  The veteran's former spouse merely recounts the 
veteran's assertion regarding the train accident as well as 
post-service back problems.  However, as a lay person she is 
not competent to suggest medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In this regard, the 
veteran is also not competent to render opinions as to 
medical causation.  

In sum, the Board is unable to find that any of the items of 
new evidence received since the May 1989 rating decision are 
material.  The claim based on back disability has therefore 
not been reopened.  Although not necessary to this 
determination, the Board observes that even if the evidence 
received since may 1989 was viewed as new and material, the 
claim would nevertheless be not well-grounded for lack of 
medical evidence of a nexus to service.  The January 1997 
comment by a VA examiner does not constitute competent 
medical evidence of such a nexus since it was based solely on 
history furnished by the veteran.   


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is not warranted.  Entitlement to a rating in 
excess of 10 percent for PTSD is not warranted.  The 
veteran's claim of entitlement to service connection for back 
disability has not been reopened.  The appeal is denied as to 
all issues.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

